1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                   Jan 16, 2019
3                        UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     MATTHEW BENEDICT GARCIA,                   No. 2:18-CV-00284-SMJ
5
                              Plaintiff,
6                                               ORDER DISMISSING
                 v.                             COMPLAINT
7
     JESSICA REEVES, PATRICK
8    MONTASMITH, LECH RADZIMSKI,
     TIMOTHY TRAGESER, L. MICHAEL
9    GOLDEN and BRYAN P.
     WHITAKER,
10
                              Defendants.
11

12         By Order filed November 1, 2018, the Court advised Plaintiff, then a prisoner

13   at the Washington Corrections Center, of the deficiencies of his complaint and

14   directed him to amend or voluntarily dismiss it within sixty days. ECF No. 11.

15   Plaintiff is proceeding pro se and in forma pauperis. Defendants have not been

16   served, although attorney Michael E. McFarland, Jr., entered a notice of appearance

17   on behalf of the judges and prosecutor. ECF No. 6. On November 26, 2018, Plaintiff

18   notified the Court of his apparent release from incarceration and residence in

19   Yakima, Washington. ECF No. 12.

20         The Court cautioned Plaintiff that if he failed to comply with the directives



     ORDER DISMISSING COMPLAINT - 1
1    in the order, the Court would dismiss his complaint seeking monetary damages

2    against the judges presiding over his criminal proceedings, a prosecuting attorney,

3    and the three attorneys who have represented Plaintiff in those proceedings.

4    Specifically, Plaintiff’s attorneys are not persons amenable to suit under 42 U.S.C.

5    § 1983. See Polk County v. Dodson, 454 US. 312, 325 (1981), holding limited on

6    other grounds by West v. Atkins, 487 U.S. 42 (1988); Miranda v. Clark County, 319

7    F.3d 465, 468 (9th Cir. 2003) (en banc). The judges and prosecutor are entitled to

8    absolute immunity. Stump v. Sparkman, 435 U.S. 349, 356 (1978); Ashelman v.

9    Pope, 793 F.2d 1072, 1075–76, 1078 (9th Cir. 1986); Imbler v. Pachtman, 424 U.S.

10   409, 430 (1976). Furthermore, the Younger abstention doctrine forbids federal

11   courts from enjoining pending state criminal proceedings, absent extraordinary

12   circumstances not presented here. See Younger v. Harris, 401 U.S. 37, 53–54

13   (1971); Kenneally v. Lungren, 967 F.2d 329, 331 (9th Cir. 1992). Plaintiff did not

14   comply with the Court’s order and filed no further pleadings in this action.

15         Therefore, for the reasons set forth above and in the Order to Amend or

16   Voluntarily Dismiss, ECF No. 11, the complaint is subject to dismissal for failure

17   to state a claim upon which relief may be granted under 28 U.S.C. §§ 1915A(b)(1)

18   and 1915(e)(2).

19         Accordingly, IT IS HEREBY ORDERED:

20         1.     The Complaint, ECF No. 10, is DISMISSED WITHOUT



     ORDER DISMISSING COMPLAINT - 2
1                 PREJUDICE to Plaintiff pursuing available state court remedies.

2          2.     Based on this the Court’s reading of Washington v. Los Angeles County

3                 Sheriff’s Department, 833 F.3d 1048 (9th Cir. 2016), this dismissal

4                 will NOT count as a “strike” under 28 U.S.C. § 1915(g).

5          3.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

6                 this file.

7          4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

8                 of this Order would not be taken in good faith.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to pro se Plaintiff at his last known address and to counsel who has

11   appeared in this action.

12         DATED this 16th day of January 2019.

13                       _________________________
                         SALVADOR MENDOZA, JR.
14                       United States District Judge

15

16

17

18

19

20



     ORDER DISMISSING COMPLAINT - 3
